      Case 2:15-cv-00462-ROS Document 602 Filed 10/09/19 Page 1 of 2




1    J. Arthur Eaves/Bar No. 019748
     Robin E. Burgess/Bar No. 015330
2    SANDERS & PARKS, P.C.
     3030 North Third Street, Suite 1300
3    Phoenix, AZ 85012-3099
4    J. Arthur Eaves
     Direct Phone: (602) 532-5730
5    Direct Fax: (602) 230-5034
     E-Mail: Artie.Eaves@SandersParks.com
6
     Robin E. Burgess
7    Direct Phone: (602) 532-5783
     Direct Fax: (602) 230-5048
8    E-mail: Robin.Burgess@SandersParks.com
9    Attorneys for Maricopa County Defendants
10
                            UNITED STATES DISTRICT COURT
11
                                       DISTRICT OF ARIZONA
12
13   Debra Jean Milke,
                                                       No. 2:15-cv-00462-ROS
14                        Plaintiff,
15   v.                                                MARICOPA COUNTY’S JOINDER
                                                       TO CITY OF PHOENIX, ARMANDO
16   City of Phoenix; Maricopa County; Maricopa        SALDATE AND SILVERIO
     County Attorney William Montgomery, in his        ONTIVEROS’ REPLY TO MOTION
17   official capacity; and Detective Armando          TO SUPPLEMENT THE RECORD
     Saldate, Jr.; Detective Robert Mills; Detective   WITH INFORMATION PRODUCED
18   Jim House; Detective Russell Davis;               BY PLAINTIFF ON SEPTEMBER 10,
     Detective Charles Masino; Detective Judy          2019, REGARDING THE ALESHIRE
19   Townsend; Detective Harvey Ernie Hamrick;         TAPES AND MOTION FOR
     Detective Frank DiModica; Sergeant                PERMISSION TO FILE A
20   Silverado Ontiveros; Lieutenant Michael           SURREPLY TO NSB’S FILING
     John; Walter E. Barky; Phillip Wolslagel; and     AFTER THE CLOSE OF
21   George Bolduc, in their individual capacities,    PRODUCTION OF DOCUMENTS
                                                       (Doc. 595)
22                        Defendants.
23
24
25         The Maricopa County Defendants hereby join in the City Defendants’ Reply to
26   Motion to Supplement the Record with Information Produced by Plaintiff on September
      Case 2:15-cv-00462-ROS Document 602 Filed 10/09/19 Page 2 of 2




1    10, 2019, Regarding the Aleshire Tapes and Motion for Permission to File a Surreply to
2    NSB's Filing After Close of Production of Documents (Dkt. 595) as if fully set forth herein.
3           RESPECTFULLY SUBMITTED this 9th day of October, 2019.
4
                                               SANDERS & PARKS, P.C.
5
                                               By /s/ J. Arthur Eaves
6                                                 J. Arthur Eaves
                                                  Robin E. Burgess
7                                                 3030 North Third Street
                                                  Phoenix, Arizona 85012-3099
8                                                 Attorneys for Maricopa County Defendants

9                                  CERTIFICATE OF SERVICE
10          I hereby certify that on October 9, 2019, I electronically transmitted the attached
11   document to the Clerk’s Office using the CM/ECF System for filing thereby transmitting
12   a Notice of Electronic Filing to all CM/ECF registrants.
13          A courtesy copy with a copy of the Notice of Electronic filing was also mailed to
14   HONORABLE ROSLYN O. SILVER on this same date at the following address:
15
                              HONORABLE ROSLYN O. SILVER
16                                 United States District Court
                         Sandra Day O’Connor U.S. Courthouse, Suite 621
17                             401 West Washington Street, SPC 56
                                      Phoenix, AZ 85003
18
19   /s/ Michele Logan

20
21
22
23
24
25
26


                                                -2-
